PER CURIAM:
Carmelo Rosado-Curbelo appeals his 33-month (upward variance) sentence; and his 18-month sentence imposed following the revocation of the supervised release in two cases (although he raises no argument on appeal about his 18-month sentence). In context of the record, the district court’s explanation for his 33-month sentence, though brief, was adequate; and that sentence was procedurally reasonable. See United States v. Agbai, 497 F.3d 1226 (11th Cir.2007). The court’s 33-month sentence was also substantively reasonable in the light of the record and the relevant sentencing factors identified in 18 U.S.C. §§ 3553(a) and 3853(e), particularly given Rosado-Curbelo’s problems with recidivism and with adhering to the terms of his supervised release.
AFFIRMED.